EXHIBIT 10.3

AMENDMENT NO. 1 TO

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

FOR NON-EMPLOYEE DIRECTORS

GRANT AGREEMENT

Amendment No. 1, dated _______, 2007 (this “Amendment”), to the Grant Agreement,
dated May _____, 200_ (the “Grant Agreement”), between OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation ("Occidental” or the "Company"), and
_____________________ (the “Grantee”).

1.         Section 2 of the Grant Agreement is deleted in its entirety and the
following is substituted in its stead:

“2. Restrictions on Transfer of Restricted Stock. Until the third anniversary
date of this grant, the shares of Restricted Stock may not be transferred, sold,
pledged, exchanged, assigned or otherwise encumbered or disposed of by the
Grantee, except to Occidental; provided, however, that (i) the Grantee may
designate from time to time any beneficiary or beneficiaries to whom any shares
of Restricted Stock and any cash amounts are to be paid in case of the Grantee's
death before receipt of such Restricted Stock and cash and (ii) all of the
shares of Restricted Stock shall immediately become transferable in the event of
a Change of Control, or in the event the Grantee ceases to serve on the Board
for any reason, including as a result of the Grantee's death or Disability. If a
written beneficiary designation is not on file with Occidental at the time of
the Grantee's death, the Grantee's interest in the Restricted Stock will be
transferred by will or the laws of descent and distribution.

Any purported transfer, encumbrance or other disposition of the Restricted Stock
that is in violation of this Section 2 shall be null and void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Stock. ”

2.         Except as provided in this Amendment, all other terms and conditions
of the Grant Agreement remain in full force and effect.

3.         The laws of the State of Delaware govern the interpretation,
performance, and enforcement of this Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Amendment in duplicate, as of the day and year first above written.

OCCIDENTAL PETROLEUM CORPORATION

By:

 



 

 

Grantee

Date:

 

2